Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 1 of 12




   EXHIBIT A
            Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 2 of 12
I’




     RECORDING REQUESTED                                          ~DII Ililifi I I I IDIUI~I I
                                                                 Doc ID:   016771190012 Type! MISC
     iAtU~I DCflflbflCn MATE
                         I
                                                                 Recorded: 05/29/2014
                                                                 Fee Ant: $30.00 Page at
                                                                                      1 of11:33:13
                                                                                            12     AM
                                                                 Henry1 GA Clerk of Superior Court
                                                                 Barbara Harrison Clerk of Court
     Ricky R. Franklin                                           Bx13587 ~o216-227
     708 Brambiing Way
     Stockbridge, GA 30281

     DECLARATION OF ASSIGNEE’S UPDATE OF LAND GRANT

     TO WHOMEVER IT MAY CONCERN:

     This DECLARATION is directed to be attached to all deeds and/or conveyances fri the name of the
     parties above shown as requesting recording of this document, in a manner known a nunc pro tunc
     (as It should have been from the beginning).

     KNOWN YE ALL MEN THAT BY THESE PRESENTS: IRicky R. Franklin DO SEVERALLY CERTIFY AND
     DECLARE THAT [BRING UP THE LAND GRANT IN MY NAME. THE ASSIGNEE TO THE LAND GRANT
     THAT IS FILED AND KNOWN AS, THE 4TH GEORGIA LAND LOTTERIES OF 1821: REGISTERED AS 1821
     LAND LOTTERY HENRY COUNTY REGISTER OF GRANTS

     SAID COPY OF WHICH IS ATTACHED HERETO.

     1. I, FURTHER CERTIFY THAT I AM THE ASSIGNEE TO A PORTION OF SAID GRANT WHICH IS
     LEGALLY DESCRIBED AS ATTACHED HERETO AND MADE PART HERETO AND MADE APART HERETO
     AND MADE APART HEREOF BEING THE ONLY WAY A PERFECT, PARAMOUNT, AND ALLODIAL TITLE
     CAN BE HAD IN My NAME, AND PARTICULARLY THE FOLLOWING DESCRIBED LAND SO SOUGHT TO
     BE GRANTED:


     ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOTS OF THE 12~ DISTRICT
     AND LAND LOT 12 OF THE 6TH DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT 162, AViAN
     FOREST SUBDIVIVISION, PHASE III, SECTION A, A PER PLAT RECORDED IN PEAT BOOK 35, PAGE
     243-245, HENRY COUNTY RECORDS, *HICH PEAT iS INCORPORATED HEREIN AND MADE A
     PART HEREOF BY REFERENCE.
                                                                     GEORGIA, HENRY COUNTY
                                                                       I CERTIFY THAT THE FOREGOING
                                                                     IS A TRUE *110 EXACT COPY OF THE
                                                                     ORIQNALWHIQI                    ORO
                                                                     INTHI YE&CEBK
                                                      1               IN WI NESSWH      jj~y~
                                                                     THISC2I~Cf OAYCF ;3une
                                                                   =n~I                                    tO~p443&t
                                                                    (~M~kHFawsoN-         ?SUPU~ORCOURT       0
           Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 3 of 12
1~




     IF THIS DECLARATION OF LAND GRANT IS NOT CHALLENGED BY SOMEONE IN A COURT OF LAW
     WITHIN SIXTY (60) DAYS FROM THE DATE OF FILING, THE ABOVE DESCRIBED PROPERTY SHALL
     BECOME MINE AS ALLODIAL FREEHOLD, AND THEN ThIS LAND GRANT SHALL BE UPDATED IN MY
     NAME, SUBJECT TO THE LIMITATION STATED HEREIN.


     2. NOTICE OF PRE-EMPflVE RIGHT. PURSUANT TO THE DECLARATION OF INDEPENDENCE(1776),
     THE TREATY OF PEACE WITH GREAT BRITAIN (8STAT) KNOWN AS THE TREATY OF PARIS [1793] AN
     ACT OF CONGRESS [3STAT.566, APRIL 24, 1824], THE OREGON TREATY [9STAT.869, JUNE 15,
     1846], THE HOMESTEAD ACT [12STAT.392, 18623 AND 43 USC SECTIONS 57, 59, AND 83; THE
     RECEIPIENT HEREOF IS MANDATED BY ART. VI SECTIONS 1, 2, AND 3; ART. IV SECTIONS I CL. 1&2;
     SECTION 2 CL. 1 St 2; SECTION 4; THE 4~,   7TN, g1H,   AND   101H   AMENDMENTS [U.S. CONSTITUTION,
     1781-91] TO ACKNOWLEDGE ASSIGNEE’S UPDATE OF GRANT OR PATENT PROSECUTED BY
     AUTHORITY OF ART. III SECTION 2 CL, 1&2 ENFORCED BY ORIGINAL/EXCLUSIVE JURISDICTION
     THEREUNDER AND IT IS THE ONLY WAY TO PERFECT TITLE CAN BE HAD IN MY NAME, WILCOX              vs
     JACKSON, 13 PET, (U.S.) 498, 101. ED 264; ALL QUESTIONS OF FACT DECIDED BY THE GENERAL
     LAND OFFICE ARE BINDING EVERYWHERE. AND INJUNCTIONS AND MANDAMUS PROCEEDING WILL
     NOT LIE AGAINST IT, LITCHFIELD   vs. THE REGISTER, 9 WALL (U.S.) 575, 1SL. ED. 681. THIS
     DOCUMENT IS INSTRUCTED TO BE ATTACHED TO ALL DEEDS AND/OR CONVEYANCE IN THE NAME OF
     THE ABOVE PARTY.


     3. LAWS OF THE LAND; THIS GRANT IS PROTECTED THROUGH THE CREATION ON THE LAWS OF THE
     STATE OF GEORGIA OF THE GENERAL ASSEMBLY OF DEC. 1837; THE CONSTITUTION OF THE UNITED
     STATES; THE CONSTITUION OF THE STATE OF GEORGIA AS AMENDED; HIS EXCELLENCY JOHN
     CLARK GOVERNOR AND COMMANDER IN CHiEF OF THE ARMY AND NAVY OF THIS STATE, AND OF
     THE MILITIA THEREOF; AN ACT TO MAKE DISTRIBUTION OF THE LATE CESSION OF LANDS,
     OBTAINED FROM THE CREEK NATION BY THE UNITED STATES COMMISSIONERS, IN A TREATY
     ENTERED INTO AT OR NEAR FORT WILKINSON, ON THE          16~N   DAY OF JUNE, 1802-APPROVED MAY 11,
     1803. VOL II. 100.; AN ACT TO DISPOSE OF AND DISTRIBUTE THE LANDS LATELY ACQUIRED BY THE
     UNITED STATES FOR THE USE OF GEORGIA, OF THE CREEK NATION OF INDIANS, BY A TREATY MADE
     AND CONCLUDED AT THE INDIAN SPRINGS, ON THE 8T~~ DAY OF JANUARY, 1821; AND To ADD THE
     RESERVE AT FORT HAWKINS TO THE COUNTY OF JONES APPROVED MAY 15, 1821. VOL IV. 246; THIS
     EMBRACES ThE TERRITORY BETWEEN THE OCMULGEE AND FLINT, ABOVE IRWIN AND BELOW COBS
     COUNTY.




                                                     2
      Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 4 of 12




4. Legal description of HENRY COUNTY


ALL THAT PART OF SAID TERRITORY WHICH LIES EAST OF THE LAST-MENTIONED LINE, AND A UNE
COMMENCNG AT THE CORNER          OF MONROE COUNTY TO THE CHATTAHOOHEE, SHALL FORM ONE
OTHER COUNTY TO BE CALLED HENRY.


S. DISCLAIMER; NO CLAIM IS MADE HEREIN THAT I HAVE BEEN ASSIGNED THE ENTIRE TRACT OF
LAND AS DESCRIBED IN ORIGINAL GRANT, MY ASSIGNMENT IS INCLUSIVE ONLY TO THE ATTACHED
OR ABOVE LISTED LEGAL DESCRIPTION. THE PILING OF THIS DECLARATION OF LAND GRANT SHALL
NOT DENY OR INFRINGE ON ANY RIGHT, PRIVILEGE OR IMMUNITY OR ANY OTHER ASSIGNEE TO ANY
OTHER PORTION OF LAND COVERED IN THE ABOVE DESCRIBED GRANT.




MEMORANDUM OF LAW ON RIGHTS, PRIVILEGES AND IMMUNITIES


ALLODIAL, FREE; NOT HOLDEN OR ANY LORD OR SUPERIOR; OWNED WITHOUT OBLIGATION OF
VASSALAGE OR FEALTY: THE OPPOSITE OF FEUDAL. Baker V. Dayton, 28 WIs. 384; Wallace V.
Harmstad, 44 Pa. 499: (Black’s Law       Dictionary, 4th Edition).

ALLODIUM. LAND HELD ABSOLUTELY IN ONE’S OWN


RIGHT, AND NOT OF ANY SUPERIOR; LAND NOT SUBJECT TO


THE GRANT ALONE PASSES LAND FROM the united States of America TO THE STATE OF GEORGIA TO
ThE GRANTEE AND NOTHING PASSES A PERFECT TITLE TO PUBLIC LANDS BUT A GRANT/PATENT.
Wilcox v. Jackson, 13 Peter (US) 498;


AS ASSIGNEE, WHEtHER HE BE THE FIRST, SECOND ORTHIRD PARTY TO WHOM THE TITLE IS
CONVEYED SHALL LOSE NONE OF THE ORIGINAL RIGHTS PRIVILEGES OR IMMUNITIES OF THE
ORIGINAL GRANTEE OF LAND GRANT/PATENT. The U.S. Constitution STATES IN ARTICLE I, SECTION
10, CLAUSE 1, “No state shall   ...   impair the obligations of contract.”;


IMMUNITY FROM COLLATERAL ATTACK: Collins ‘s. Bartlett, 44Cal 371: Webber v. Pare Marquete Boom
Co., 62 Mich 626, 30 NW 469: Surgest v. Dow, 24 MIss 118L Pittsmont: Copper Co. v. Vanlna, 71
Mont 44 Pac 461 Green v. Barker, 47 Neb 934 66 NW 1032.



                                                         3
              Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 5 of 12
0~-




      Acknowledgmentjiurat

      DATE:           2~               2014
                                              Signature: Ricky R. Franklin



      Witness




      STATE OF GEORGIA
      COUNTY OF HENRY

      Onthis    Ze)   dayof     A.’                        20/LI         beforeme,
                         /            personally appeared Ricky R. Franklin, know to me (or satisfactorily
      proven) to the person whose name is subscribed to the within instrument and acknowledged that
      he/she executed the same as Homestead for the purposes therein contained.




      in witness whereof I hereunto set my hand and official seal


      ~
      Notary PubIic/~’
                       ~
      Title (and Rank)
      My commission expires    ~/O&/2d)9,

      Documents       Grantee Assignee Notice of update of Land Grant stapled 4 pages
      Exhibit A       Original Land Grant from Georgia Division of Archives and History, 4 pages,
      Exhibit B       Certified Plat, 1 Page,
      Exhibit C       Certified Warranty Deed
      Exhibit D       Homestead declaratIon, 2 pages.



                                                          4
      Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 6 of 12
                                          I
 I.




                STATE OF GEORGIA




                The Georgia Arehives, University System of Georgia




I, Christopher LM. DavIcUon, J,D,, Director of The çeorgia ArchIves,
d~ here6y cert4ij that the one page document hereto attachecCanc(
made part of this cert~ficate Is a true anc( correct copy ofpage ug
of 1821 £cindrottery ifenry County Register of çrants, showing
3{enry County, Vi~trIct 6, £ctndLot 12, ctncflfurther certff1j that
the describedgrant book is onfite and of officiaCrecordin the
Archives of the State of ceorgIa.

                                Ifl~EsTY24Q3~/ W9&ItTOJ I have set my handanti affixeitlie
                          offlcuuseaCof the State of georgia this twenty-ninth ct2zy of S4jiri4 2014




                                                                   Director, Die georgia J4rchtves
                 Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 7 of 12
                                                                                                              1i’~r%~~tc,          E
                                                                                           ‘P\q~.\                       .,   fl




                                                             ~                   Manse of tAi~aae and

                                                   ~    L’PR’ESBNtS SHAtt’COME, GRFF.TLNG~

                                                    mrsuánce of aa act of the General Assetrt~.
                                           y~ Z821’, for Making distribudog of th’e land lately acquired at

                             zp’gFddia~,.andiforming~ the counties of Dooly, houston, Monroe, Vaya
                     ~~‘)~y~iathis.Stqe, I HAVE GIVEN AND GRANTED, and by these pm
                                me abd’belfalt of this State,400 GIVE AND GRANT,

                                                  77~)zé22~ e~/~L 4/                                                /‘
                  A’       ~‘

        .~J       C...flC~flt4/.4/a~/_~.__                                            -t
                                                                                                                                       lilt       l~,

              ~beis ~4 ~aigq~d~ver, eu          that Tract or Lot of Land, containing two hundred two and
              a halt acres, situate, lying and being in the
               ht~ij~tof        .It4c≠//7&.’                          co     ty, in the said State, which said
              Tract or Lot of Ltthd Is kiowa and distinguished in the pkiii of said district by the Num—
  c~.         ~                                                                             IIaVThg SUCh ~hap~
              fortn~ ea4 ma~lts as appear by a p1st ofthe same hereunto annexed            To ban and to hold
              the ;sajfJ~3t!ct~or lot of land, together with all ~nd singulab the ri~lits, members and tp~
F~t..         putWnances thereof, whatsoever, unto the ia!d     >.4~n.ry/ _4’                6~ r
                       .             heirs and assigns; to                   ‘and theit ~per use, benefit
              imd behoof foi~ever in fee simple.
                   GiVEN unj.v hand UiuZ the            Great Seal of Me State, thu
                                      .0 ee4.n4~(            Jn the year of our Lorcf eh(een ñündr4dan4

                                ,,L ~ n,.c)afld qftheforty_,4, 44’.                           ytt4r otdmencaà
                           kndepenienee/                                                                                                      4



              ~Igb~d by IC Exc lency the Governor, the          f                                ~            4/.                  A


                    yijAernn,                    /nqz’        }*%≠//‘..
                                            ~       /                             )
                                                                       ‘-‘   ~46.ie4A4’~             E. fle
                fle&stezed th~      eZ-eflt/             ~gI2    d~y C’~7ar                ,-~2 ~
                                         /1
     Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 8 of 12
                                                                                            L.




p1


                                     all chat’tr.~
           a b.JCaa% *ltsate, lying and being Lt~th4         ~,




       •                                                               4
                                             ~                    1R


           _$≠4*I               ~
                                           *qgei~iip   4fl
           ~u~0ni..*~r, wh~tao~ver, ~thsoth. S#II,
                                h~t~aii4   asslgns;ü~
           aud beboof tdrãerh, fèe*lmpte.
                 airan ~d~- ~                                ~Sc4 .fths’iqs.,


                                                        4Sh~fo$ C-


           ~lg~i~ liy ~IU txccfl*ncy the

           144~’
                             3’


                                                                                        *         ....


                                                                                            L•.


             —              —                                                                 .~frI      ~
     ~                                                                          •. ~•   ~
       Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 9 of 12




When Recorded, Return to;

Ricky R. Franklin
708 Brambllng Way
Stockbridge, GA 30281


                  DECLARATION OF HOMESTEAD

1. I, Ricky R. Franklin, DO HEREBY DELCARE:

2. THAT MY MAILING ADDRESS FOR MY HOMESTEAD IS:
       708 Brambllng Way
       Stockbrldge, CA 30281

3. I am now residing on the Land and premises located in the city of Stockbrldge, County of Henry, State
of Georgia, known and legally described as;

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOTS OF THE 121H DISTRICT
AND LAND LOT 12 OF THE 6~ DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT 162, AVIAN
FOREST SUBDIVIVISION, PHASE III, SECTION A, A PER PLAT RECORDED IN PLAT BOOK 35, PAGE
243-245, HENRY COUNTY RECORDS, WHICH PLAT IS INCORPORATED HEREIN AND MADE A
PART HEREOF BY REFERENCE.

4. lam DECLARED HOMESTEAD HEAD OF HOUSEHOLD OWNER OF THE DECLARED HOMESTEAD.

S. NO FORMER DECI.ARATION OF HOMESTEAD HAS BEEN MADE BY ME EXCEPT AS HAS BEEN
ABANDONED.

DATE; 2P1v.vtj/                  2014
                                        SIgnature: Ricky ft Franklin




STATE dF GEORGIA
COUNTY OF HENRY



                                                   1
    Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 10 of 12




  ThJia~~     F~7116 &rot Id   being duly sworn on oath, deposes and says: that as signer to this
                                 ,


DECLARATION OF HOMESTEAD, all statements made herein are true and correct to the best of my
knowledge and belief.
Onthis ~9) dayof           /1/7p{4                                 beforeme,
  i~(7 &i’1c~ ~q 174t(cttcf personally appeared Ricky R. Franklin, know to me (or satisfactorily
                                     ‘,


proven) to the person whose name is subscribed to the within instrument and acknowledged that
he/she executed the same as Homestead for the purposes therein contained.




In witness whereof I hereunto set my hand and official seal




Title (and Rank)
My commission expires   ________________




                                                  2
                                                              Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 11 of 12




                                                                                                                                                                                                                                    GE 244
un’CAFSMz Ut, ~IWIIF$X, m NM) CaGCCWO av      6
C’rO’ SI~qCU ICC.) itO Re so.,’ ~iwn qa,a.     4
~ .4’)~iEO 01 ~


I’A)t4 cay ‘I Sl~Mdg.
                                                                                                                                                                                                                                             4
~C 071CR ~‘ 7W CAlM) g.e.’.’ RI lfl3 PTA; AM)
 ~ A4~ S a~oe~3 me”) Re Pea, eq OM)Oia,
4 CIKYAIThM))fD S~Ifl   SOURIUfla Rfl NSF WAS
.dfl( Rof Np AC~U4e 5411KV NO W)~ L~ 4’       LiZ a
nenne ~07fi0I .471 SISWZ IAa’~ ).‘ICz cPmq2~
0t4’C CkTsws.lS isa nn eAa,it,tW so—. ‘3’.
         IA’)




MeRE — .euscs ‘eel no a, M~
~~AtF      All
1W03510 ilIIfltUt Wn~’~ Alt.’




.4 ~zo, CR 7I~ 31W ‘Cc )~i7nI A
~SC”4 ‘En 1100 7443e0 .ll’E4 (ln’C .44)
AS 9407.4 flUO ASS 907151$ NP
‘cay a,.n. o.’n fl~ 4’~ i~4sQ. Ma
‘XIS.) CON £



       KS REaRED 800’ R’CC a SIPFU. I
 a 2’ a,.’o c~a~ .4.0 ILMat’p .4~taL .7 ii~
      AS Fw.ot 70 POdS W 2 WAR MAPIEM.v42-
 Coo Mt 59CT41K5 LRW SE ~mnm


WaMPS 540’.’ 04 InS NAT .45 aSWk
TIC .4~CflD, a TUE USAI.’AV coa,c Er
0’9411t to, O..MMS Soya pSazI So
‘flaShy MELACra? in,Wlttl4C (I) 575SF
g0 ~.c.s ..pIopd n5E19
lsJRodi.laA.




7WIEWOAE4WO.’ e.g.. TIC FtAFISAV4U8 n.4$A
En~at I3)’EcSO! 0’ 01$ ‘00? 0 41J~ 51(7 lAO An
Np’ESAS tc~O? 0’ ‘)~ 510 AI*t VOTE? 110 MAE .40.037W
7)540     OSeSSE NA!. P5 1Q41 ‘LAS Zig £‘AA&RAIIO
                                                                      )~      n.qJ-rr,,. liz’,,., II /i/IM’Ifl                                                         ?lOIar~(5,7yflaq35Q
Faq aESsc no I~S FEW0 ID PC SeCtlT.4IE ‘DPI Rn                                                                                                                              £LSLOaTES
‘WE — ?OR0OO,!tt?. EaSI’43.’T V~                                                                                                                                            n.q~ ‘a
                                                                                                                                          PD ......21.yo a!Et.__.            ~
                                                                                                      Kl4I$O’)OWOEST,tr
                                                                                                 Mr SwnEc awt.a.c U4s~ccs
• ‘TEats? any, OMF Rn ftAI RAE 94CC Na, A lRt,r A~0                                                    041w tcU,lxq Lisa,,                         neSt IN 07000
castE? SARIS” 1140C a, PC aaaO L.’0cR MY
R,594fl,ov .vo in.)! 101 flit lItRE pt.~aa ~? ~
COWMS 1*0 0141 7743 a.)? ,n,s &i at IENAM)Wnfl
0I~ 8~I~w.M007loRYCO~mn.
                                                              li,fiJ~ i7°W                                                                          JUL30 D~Q 1noc~—
                                                                                                        loan pp
                                                                                                        wesaen n~’lSr Sts-F KS4R..23’               tRsUptTeIoncoogr
     L)40t?J.,~         /                         0.41):
                                                                                                       10T4t MO 0’ ‘075’ 57 EOn’s M-szCTOo 47
                                                                                                        041K (Vt It inter: “03 P~4W                                             I. — ICLiOOIlAflfl
                                                                                                                                                                                                             FINAL PLATOR
                                                                                                                                                                            355 ‘~I. IF WS’IFit ida,
                                                                                                       (5053 Ah0’A. Ins 40111 (0.4W a-SCt7~n A,
                                                                                                       *1’ AREA Its ACRE): I’3CaU °-M000 A)
                                                                                                       CSOSSLWX,’sn” •0~
                                                                                                                                                                           KS11154n. 0(000. sUlzj

                                                                                                                                                                               ta~’aw~irlcfl
                                                                                                                                                                                                       A VIAN FOREST
                                                                                                       I4!’OTOO,tfl, A.”
                                                                                                            ;tsiAS’ 9431 tl~ $0” ~7WS ISO S’AaJ                            ‘47171.tITg’)
                                                                                                                                                                                                               PHASE III
                                                                                                                                                                                                              SECTJON,ct
           LA.1VDI ViA ASr“                    ~ wmii~a..
                                               II.d.oolj
                                                rbe.cqmJso7.3~~~
                                          INC. SiocLibiiSgo,CaSO2RC
                                                                      ~      ““~
                                                                      ‘15740 PIFOS)~)9      .
                                                                                                       WA FOR a SIC, 777 44—V CECIl??
                                                                                                       flt’cae Sq,.a Cr ~aID* F0.”.’
                                                                                                                                    — scAle ____________________________
                                                                                                                                             (~~l4
                                                                                                                                                                           ~,,,r
                                                                                                                                                                                                    ~ ~ LOT 51~.               a.
                                                                                                                                                                                                                           0’ 7W
                                                                                                                                                                                                              SHEEI2 0F3 ‘— ~
                                                                                                                                                                                                   a,,r wys ,w~,.o.qi’ own ao’as
          -         ::‘~z~
           SuR~LIv.)c • PtANNIN,~
                                                ~      ~‘~‘
                                                                       lOAd? *.W0?401531 0159’
                                                                                                                                                  ____________i~o
                                                                                                                                                           ~.---~c~--
  Case 1:20-cv-04661-SDG Document 19-1 Filed 01/28/21 Page 12 of 12
06306
00098
                                                                                                                              GSO8PAO~              98
                                                                                                      DCCII             047490
  GEORGIA, HENRI COUNTY                                                                               FILED              ZN OFFICE
    I CERTIFY THAT THE FOREGOING                                                                      02:25: BOPP1
  ISA TRuE PhD WCT COPY OF THE                                                                        ~bK:0&3OS                       P0:0093
  ORtGINA~ WHICH APPEARS OF RECORD                                                                    JUDITH                   A-           LEWIS
  INTHISOFIIOE, BK         IcC                                                                        CLERK                OF
  PG         St—s                                                                                     SUPEFCI0R COURT
                                                                                                      HENRY COUNTY, GA
    INWJTNE~WHEfiE~j VE
  THIS 2-~ OAYOF                 r~\z_o~t
  AFFI~S~OSIO~A ~
  BN~BAMA, HMRISON- HEN~I8UPERIDROOURT




        I   RETURN DOCUMENT To:
            THC LAW OFFICES OF SAM MACLitRE, JA~ PC.
            4540 RCSWELL RD., BLOC. E-400
            FiOSwetL, GEORGA 30342
            (404)2674855                                                                                         $t*L flTAT€ ffi
            PILE #0327930                                                                                                HENRY CO
                                                                WARRANTY DEED                                           SUPeRIOR COURT

            STATE OF GEORGIA
                                                                                                                           AUG 28           was
            COUNTY OF FULTON                                                                                  PAID$__________________

                                                                                                                         CL    OF SU*CwOR~VaT

                 This indenture made iNs 21st day ol ~tLiIy, in ho yo,r2003, borwoon D. R. HORTON, INC.
            TORREY, A DELAWARE CORPORATION, ofthsCcunry or FUC,TON, stale of GeorgIa, a, partyor pat Baa of ho
            first part, horoiriund.rcaiied Grantor, end RLCKY H. FRANKLIN, a party or pathos of the asoor,d part, heroirteitor
            oaliod Grantee (duo word. ‘Oninror’ and ‘Gr.nroo’ to inoiude their respective heirs, s0000aaors end anlgns Where rho
            Context toquimo or permits).

              W I 7 N E S S E T H that: Grantor. br an~ in consideration of tho attn or TEN AND 001100’S
            ($10.00) Dollars and other goodsad veluebto conaldaretion a MM paid it end bolore the sealing and dolivopj ol
            those preannis, rho rocoipi whereof I. hereby acknowiodged, has granted. bargoinod, acid, ahonad, convnyod and
            conilimod, and ty hose presents does grail?, bargain, soil, alan, coijvoy and ooniirm tgito the onid Orontco,


         ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT SOP THE 12TH
         DISTRICT AND LAND LOT 12 OF THE 8TH DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT
         162, AVTAN FOREST SUBDIVISION, PHASE III, SECTION A, AS PER PLAY RECORDED IN PLAT
         BOOK 35, PAGE 243-245, HENRY COUNTY RECORDS, WHICH PLAT IS INCORPORATED
         HEREI N AND MADE A PART HEREOF BY REFERENCE.


         This Deed Is given subject to all easements and restrictions of reoord, it any.

              To HAVE AND TO HOLD                   the said usc? or parcoi of land, with cii and aingutar lie righie, member, and
         appu,iononcos thereof, to the asmo being, botongtn0. or in snywiso apporiainino. to ha only proper ‘iso, benefit and
         bohoot of the said Qrrrnloo torovom in   FEE SIMPLE,
              AND THE SAID        Grantor wil warrant and forevordefend rho right and bib to t,e above doacribod property unto
         iho ears Grantee egainot the dairn, of at persons whom,oavor.

             IN WITNESS WHEREOF,                  Grantor ha, hereunto set grantor’s hand end sort this day and year t,rst obovo written.

         Signed, seated and datrerod in the presence at

                                                                             0, B. HORTON, INC . TORREY,
                                                                             A DELAWARE CORPORATION

                                                                             Gy:
                                                                                     ASSI. SECRETARY

                                                                                                                           _çso≥~..
         Notaty Pubic


                                                                                            Soul)
